Citation Nr: 1040940	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lower back disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lower back 
disability.

5.  Entitlement to an increased rating for residuals of a right 
femur compound comminuted fracture, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to January 
1957.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO denied the Veteran's petition 
to reopen the claim for service connection for a cervical spine 
disability (also claimed as a back disability and degenerative 
joint disease of the back) as new and material evidence had not 
been submitted and denied entitlement to an increased rating in 
excess of 30 percent for residuals of a right femur compound 
comminuted fracture.

In a February 2007 rating decision, the RO denied entitlement to 
service connection for a spinal disability and characterized the 
issue as entitlement to service connection for a cervical spine 
condition, also claimed as a back condition and degenerative 
joint disease of the back.  In his November 2008 claim (VA Form 
21-4138), the Veteran claimed entitlement to service connection 
for degenerative joint disease of the lumbosacral spine and the 
RO characterized the claim as a single claim for service 
connection for a cervical spine condition, also claimed as a back 
condition and degenerative joint disease of the back, in the 
January 2009 rating decision.

In his February 2009 notice of disagreement, the Veteran stated 
that he was appealing the issues of service connection for 
degenerative joint disease of the cervical spine and the back. 
The RO again characterized the issue as a single claim for 
service connection for a cervical spine condition, also claimed 
as a back condition and degenerative joint disease of the back, 
in a July 2009 statement of the case.

Overall, the evidence reflects that the Veteran was denied 
service connection for both a cervical spine disability and a 
lower back disability in the February 2007 rating decision and 
that the current claim has essentially been adjudicated as a 
petition to reopen those previously denied claims.  Therefore, 
the Board has characterized the Veteran's claim as two separate 
issues pertaining to whether new and material evidence has been 
presented to reopen the claims for service connection for a 
cervical spine disability and a lower back disability.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.  At the 
hearing, the Board granted a motion to advance this appeal on its 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cervical 
spine disability and a lower back disability and entitlement to 
an increased rating for residuals of a right femur compound 
comminuted fracture are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the February 2007 rating decision, the RO denied the 
Veteran's claims for service connection for cervical spine and 
lower back disabilities as there was no evidence of cervical 
spine or lower back disabilities related to service.

2.  Evidence received since the February 2007 RO decision 
includes information that was not previously considered and which 
relates to an unestablished fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial. 


CONCLUSIONS OF LAW

1.  The RO's February 2007 rating decision that denied the claims 
for service connection for cervical spine and lower back 
disabilities is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the February 2007 decision is new 
and material and sufficient to reopen the claims for service 
connection for cervical spine and lower back disabilities.  
38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in reopening the 
Veteran's claims for service connection for cervical spine and 
lower back disabilities, the claims are substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claims for service connection for 
cervical spine and lower back disabilities in February 2007 as 
there was no evidence of any such disabilities related to 
service.  See Brammer v. Derwinski, 3 Vet. App.223, 225 (1992).  
The Veteran was notified of the RO's decision, he did not appeal, 
and the February 2007 decision, therefore, became final.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the February 2007 denial 
includes a September 2008 VA primary care treatment note and the 
Veteran's testimony during the September 2010 hearing.  The 
September 2008 VA primary care treatment note indicates that an 
October 2007 chest X-ray revealed diffuse degenerative changes 
throughout the thoracic spine.  Also, during the September 2010 
hearing the Veteran testified that he experienced neck and lower 
back pain and stiffness ever since he was involved in a motor 
vehicle accident in service.  As this additional evidence 
includes evidence of neck and lower back disabilities that may be 
related to service, the evidence is new and material and the 
Veteran's claims are reopened.


ORDER

As new and material evidence has been received, the petition to 
reopen the claim for service connection for a cervical spine 
disability is granted.

As new and material evidence has been received, the petition to 
reopen the claim for service connection for a lower back 
disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

The September 2008 VA primary care treatment note indicates that 
an October 2007 chest X-ray revealed diffuse degenerative changes 
throughout the thoracic spine.  Also, during the February 2010 
hearing, the Veteran testified that he injured his neck and lower 
back in service when he was involved in a motor vehicle accident 
and that he had experienced pain and stiffness of the neck and 
lower back ever since the accident.

The Veteran's service treatment records confirm that he was 
involved in a motor vehicle accident in May 1956 and that he was 
treated for multiple injuries involving his face and right leg.  

The Veteran is competent to report in-service neck and lower back 
injuries, current neck and lower back symptoms, and a continuity 
of symptomtology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  Given the above evidence and the low 
threshold for finding a possible association between a current 
disability and service, the evidence indicates that the Veteran's 
current lower back disability may be associated with his service 
and that he may have a current cervical spine disability which 
may be related to service. 

As there is evidence of current neck and lower back disabilities, 
in-service neck and lower back injuries, and a continuity of neck 
and lower back symptomatology indicating that the Veteran's 
current lower back disability may be related to the in-service 
lower back injury and that he may have a current cervical spine 
disability which may be related to the in-service cervical spine 
injury, VA's duty to obtain examinations as to the etiology of 
the Veteran's lower back disability and as to the nature and 
etiology of any current cervical spine disability is triggered.  
Such examinations are needed to obtain a medical opinion as to 
the relationship of the current lower back disability to service 
and to determine whether the Veteran has a current cervical spine 
disability related to service.

With regard to the Veteran's claim for an increased rating for 
residuals of a right femur compound comminuted fracture, for 
disabilities evaluated on the basis of limitation of motion, VA 
is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2010), pertaining to functional impairment.  The United States 
Court of Appeals for Veterans Claims has instructed that in 
applying these regulations VA should obtain examinations in which 
the examiner determines whether the disability is manifested by 
weakened movement, excess fatigability, incoordination, pain, or 
flare ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be expressed 
in terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flareups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2010).

The Veteran was afforded a VA examination in December 2008 to 
assess the severity of his service-connected residuals of a right 
femur compound comminuted fracture.  The ranges of right hip and 
knee motion were reported.  It was also noted that there was 
objective evidence of pain with active motion of the right hip 
and knee and that there was objective evidence of pain following 
repetitive motion of the right knee.  However, it is unclear at 
what point in the ranges of right hip and knee motion pain began 
and a higher rating or ratings for the Veteran's residuals of a 
right femur compound comminuted fracture may be warranted 
depending upon the extent of the limitation of right hip and knee 
motion.  

VA regulations provide that where a "diagnosis is not supported 
by the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  
Where the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993)

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

During the September 2010 hearing, the Veteran testified that he 
received therapy once a month for residuals of a right femur 
compound comminuted fracture at the VA Medical Center in 
Lexington, Kentucky (VAMC Lexington) and that he was scheduled 
for treatment at that facility on the Friday following the 
hearing.  The most recent VA treatment records in his claims file 
are dated in June 2009. Therefore, it appears that there may be 
additional relevant VA treatment records that have not yet been 
obtained.  VA has a duty to obtain these records.  38 U.S.C.A. 
5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain all records of the Veteran's 
treatment for residuals of a right femur 
compound comminuted fracture, a cervical 
spine disability, and a lower back 
disability from VAMC Lexington from June 
2009 to the present.  

2.  After any additional VA treatment 
records have been obtained, schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any current 
cervical spine disability.  All indicated 
tests and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the examination report or in an 
addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
cervical spine disability had its onset in 
service, is related to the Veteran's in-
service neck injury, or is otherwise the 
result of a disease or injury in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service neck 
injury, his symptoms and history, and such 
reports must be considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  After any additional VA treatment 
records have been obtained, schedule the 
Veteran for a VA examination to determine 
the etiology of the current lower back 
disability.  All indicated tests and 
studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the examination report or in an 
addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current lower back disability had its onset 
in service, is related to the Veteran's in-
service lower back injury, or is otherwise 
the result of a disease or injury in 
service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report an in-service lower 
back injury, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  After any additional VA treatment 
records have been obtained, schedule the 
Veteran for a VA examination to evaluate 
the current severity of the service-
connected residuals of a right femur 
compound comminuted fracture.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the examination report or in an 
addendum.

The examiner should report the severity of 
all residuals of the Veteran's right femur 
compound comminuted fracture, including any 
neurological impairment.  

The ranges of right knee and right hip 
motion should be reported in degrees.  The 
examiner should note the point, if any, at 
which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.  If there is pain on motion, 
the examiner should note the point at which 
pain is manifested.

The examiner should also report whether 
there is any right knee subluxation or 
instability, and if present, provide an 
opinion as to its severity.

The examiner should also report the angle, 
in degrees, of any ankylosis of the right 
knee or hip, and whether any such ankylosis 
is favorable or unfavorable. 

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The Agency of Original Jurisdiction 
(AOJ) should review the examination reports 
to ensure that they contain the information 
and opinions requested in this remand and 
are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


